 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is made effective on this 10th
day of November 2020, by and between Honey Badger Media, LLC, a Delaware limited
liability company with an address at 103 S Blvd #303, Tampa Bay, FL 33606 and
its owner Laurie Argall (collectively the “Seller”) and _Honey Badger Media, LLC
a Nevada limited liability company with an address at 1 West Broad Street, Suite
1400, Bethlehem, PA 18018, or its nominee or assigns (the “Buyer”).

 

1. DOMAIN PURCHASE

 

Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller’s rights, title
and interest in and to the Internet Websites, Domain Names, and all of the
respective content, as specified in Exhibit A (the “Domains”), and any other
rights associated with the domains, including, without limitation, any
intellectual property rights, all related domains, logos , customer lists and
agreements, email lists, passwords, usernames and trade names; and all of the
related social media accounts including but not limited to, Instagram, Twitter,
Facebook, Instagram, and Pinterest at closing (collectively the “Purchased
Assets”).

 

2. CLOSING

 

The closing shall be scheduled up to 45 days after full execution of this
Agreement (“Closing”).

 

3. PURCHASE PRICE AND TERMS

 

  a) In consideration for the sale of the Purchased Assets as defined in
paragraph 1 above, the Buyer agrees to pay the Seller the amount of Three
Hundred Thousand Dollars (US $300,000) (“Purchase Price”);   b) The Purchase
Price shall be paid to Seller within 30 days after the Purchased Assets and all
related rights, title and interest are transferred to Buyer, or its nominee or
assigns.

 

4. SELLER’S OBLIGATIONS

 

Seller agrees to facilitate and expedite transfer of the Purchased Assets and
all of its respective contents as defined above at closing. Further, Seller
agrees to make himself available, at mutually acceptable times, for up to 20
hours per week by telephone for the immediate 90 days following the closing to
ensure a smooth transfer of all assets.

 

5. REPRESENTATIONS AND WARRANTIES BY THE SELLER

 

  a) The Seller has all necessary right, power and authorization to sign and
perform all the obligations under this Agreement.   b) The Seller has the
exclusive ownership of the Purchased Assets and there are no current disputes or
threat of disputes with any third party over the proprietary rights to the
Purchased Assets or any of the content related thereto.   c) The execution and
performance of this Agreement by the Seller will not constitute or result in a
violation of any material agreement to which the Seller is a party.

 

6. INDEMNITY

 

The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities, which may arise with respect to the Purchased Assets,
their uses, operations or content, to the extent such damage, loss or liability
was caused by conduct of Seller occurring prior to the effective date of this
Agreement. Such duty to indemnify on the part of the Seller shall terminate as
of December 31, 2022.

 

1

 



 

7. ADDITIONAL DOCUMENTS

 

Seller agrees to cooperate with Buyer and take any and all actions necessary to
transfer and perfect the ownership of the Website Registration and Hosting from
Seller to Buyer, and other Purchased Assets, including providing all necessary
passwords and usernames on the closing date and thereafter.

 

RESERVED.

 

8. NON-COMPETE

 

Seller and its owners, officers, directors and other representatives. directly
or indirectly, not to compete with Buyer, nor create, market any product or
service that competes with the businesses connected with the Domains and/or
Purchased Assets for a period of five (5) years.

 

9. NOTICE

 

All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by certified mail, return receipt requested, with
copy sent via e-mail, postage prepaid, addressed to the appropriate party at the
address shown for that party at the beginning of this Agreement. The parties
hereto may change their addresses by giving written notice of the change in the
manner described in this paragraph. Any party hereto may acknowledge receipt of
a document or other information by email and expressly waive their right to
notice of that document or other information by mail in said email
communication.

 

10. ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.

 

11. INVALIDITY OR SEVERABILITY

 

If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.

 

12. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

 

[SIGNATURE PAGE TO FOLLOW]

 

2

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

SELLER

 

Honey Badger, LLC

 

  By: Laurie Argall, Managing   Member/Authorized Signatory       Address:   103
S Blvd #303   Tampa Bay, Florida 33606       Email: laurie@socialpulsemedia.com
      BUYER       Honey Badger Media, LLC       By: Vinco Ventures, Inc., as
Manager  

 

  By: Christopher Ferguson, Authorized Signatory for Manager       Address:   1
West Broad Street   Suite 1004   Bethlehem, PA 18018  
cferguson@edisonnation.com  

 



3

 



 

Exhibit “A”

 

DOMAINS

Websites

 

  1. www.socialpulsemedia.com   2. www.honeybadger.media   3. www.adaliarose.com
  4. www.badbitchbible.com   5. www.gummyears.com   6. www.royaloilcbd.com   7.
www.vitalityvapors.com   8. www.popnation.com



 

4





